IN THE SUPREME COURT OF THE STATE OF NEVADA


                  RENE SHERIDAN,                                         No. 84818
                                          Appellant,
                                 vs.                                        FILED
                  JOSEPH A. GUTIERREZ, ESQ.;                                JUN 1 0 2022
                  STEVEN G. KNAUSS, ESQ.; JASON R.
                                                                                   A. BROWN
                  MAIER, ESQ.; AND MAIER                                          PREW COURT

                  GUTIERREZ & ASSOCIATES,                                BY DEPU CUERK
                                     Respondents.

                                       ORDER DISMISSING APPEAL

                              This is a pro se appeal from a district court order, entered in
                  consolidated cases, deconsolidating the cases, statistically closing case A-
                  20-813635-C, and directing that all future documents be filed in case A-21-
                  838187-C. Eighth Judicial District Court, Clark County; Susan Johnson,
                  Judge. Review of the notice of appeal and other documents before this court
                  reveals a jurisdictional defect. The challenged order is not substantively
                  appealable. Specifically, no statute or court rule allows an appeal from a
                  post-judgment or interlocutory order deconsolidating cases, statistically
                  closing a case, and directing that all future documents be filed in another
                  case.2 See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345-47, 301 P.3d
                  850, 851-53 (2013) (stating that this court "may only consider appeals
                  authorized by statute or court rule" and discussing the appealability of an




                        lAn order dismissing case A-20-813635-C was entered in the district
                  court on July 28, 2020.

                        2A1though  appellant indicates in her case appeal statement that the
                  order also denies her motion and counter-motion for sanctions, the order
                  does not address any request for sanctions.
SUPREME COURT
       OF
    NEVADA


O) 1947A    ADD
                                                                           2z-iy.5-01
                           order statistically closing a case). Accordingly, this court lacks jurisdiction
                           and
                                       ORDERS this appeal DISMISSED.3




                                                                                J.
                                                    Silver


                                                       J.
                           Cadish




                           cc:   Hon. Susan Johnson, District Judge
                                 Rene Sheridan
                                 Lipson Neilson P.C.
                                 Eighth District Court Clerk




                                 3Given  this dismissal, this court takes no action in regard to the
                           motion filed on June 10, 2022.
SUPREME COURT
          OF
      NEVADA
                                                                  2
th
(    194 7 A   alfigid4o